Case 1:18-cv-01445-DNH-DJS Document 36 Filed 02/26/21 Page 1of1

UNITED STATES DISTRICT COURT
' NORTHERN DISTRICT OF NEW YORK

 

JOHN W. STOKES, II],

Plaintiff,
Civil Action No. 1:18-CV-1445 (DNH/DJS)
Vv.

UNITED STATES OF AMERICA,

 

Defendant.
STIPULATION OF DISMISSAL
It is hereby stipulated by and between the parties that the above-referenced action is
voluntarily dismissed with prejudice pursuant to Federal Rule of Civil Procedure, Rule 41(a), and
pursuant to the Stipulation For Compromise Settlement And Release entered into by the parties in
this action and so ordered by this Court on February 3, 2021 (Dkt. #34).

It is further stipulated that no party to this action is an infant or incompetent for whom a

guardian has been appointed.
‘en
Executed this ae day of February, 2021. Executed this 25th day of February, 2021.
POWERS & SANTOLA, LLP ANTOINETTE T. BACON

Acting United States Attomey

   

 

By:
aura M. Jordan, Esq. Aiba
Attorney for Plaintiff By:
Bar Roll No.: 512419 Karen Folster Lesperance

Assistant United States Attomey
Bar Roll No. 514108

Stokes v. United States
1:18-cv-1445 (DNH/DJS)
Page | of I

 
